Title: From Thomas Jefferson to Chamillard, 29 June 1788
From: Jefferson, Thomas
To: Chamillard, Lieut. Col.


          
            
              Sir
            
            Paris June 29. 1788.
          
          I have duly received the letter of the 22d. instant with which you were pleased to honour me. I have written to the Count de Bernstorff, Minister for foreign affairs at the court of Denmark to propose his empowering some person here to arrange our demand against them. I presume they will authorise the Baron de Blome to do it. As soon as they shall have sent full powers to him or any other person, I will do myself the honour of letting you know it, and be glad to be availed of your information and aid in the business. I have the honour to be with much regard, Sir Your most obedt. and most humble servt,
          
            Th: Jefferson
          
        